NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 22a0504n.06

                                                   No. 22-3141

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

    LABORERS’     INTERNATIONAL                            )                                     FILED
                                                           )                              Dec 07, 2022
    UNION OF NORTH AMERICA, Local
                                                           )                          DEBORAH S. HUNT, Clerk
    894,
                                                           )
          Plaintiff,                                       )
                                                           )
    ALPHA SOUARE,                                                    ON APPEAL FROM THE UNITED
                                                           )
                                                                     STATES DISTRICT COURT FOR
          Plaintiff-Appellant,                             )
                                                                     THE NORTHERN DISTRICT OF
                                                           )
                                                                     OHIO
    v.                                                     )
                                                           )
                                                                                                         OPINION
    KENNY/OBAYASHI V, A Joint Venture;                     )
    KENNY CONSTRUCTION COMPANY;                            )
    OBAYASHI CORPORATION,                                  )
                                                           )
          Defendants-Appellees.                            )

Before: BOGGS, STRANCH, and THAPAR, Circuit Judges.

         JANE B. STRANCH, Circuit Judge.                        Kenny Construction Company, Obayashi

Corporation, and their unincorporated joint venture, Kenny/Obayashi V (collectively,

“Kenny/Obayashi”), hired Alpha Souare, a Black man and Guinean immigrant, in early December

2017. He reported to the Ohio Canal Interceptor Tunnel Project in Akron, Ohio, where he worked

for a single shift of construction work and was laid off, along with a group of other new employees

that included white workers. Souare sued Kenny/Obayashi under Ohio law, alleging a claim for

national origin discrimination and a claim for a hostile work environment based on race.1 The

district court granted Kenny/Obayashi’s motion for summary judgment in full. Souare appeals.


1
 The other plaintiffs initially named in the complaint, including Laborers’ International Union, Local 894, reached a
settlement with Kenny/Obayashi, stipulated to dismissal of their claims with prejudice, and are no longer in the case.
No. 22-3141, Laborers Int’l Union et al. v. Kenny/Obayashi, et al.


       Upon full review of the record and the parties’ briefs, we are not persuaded that the district

court erred. Based on the thorough analysis of the district court, issuing a detailed opinion of this

court would be duplicative and serve no useful purpose. Accordingly, we AFFIRM the district

court’s judgment and adopt the reasoning of its Memorandum of Opinion and Order dated January

31, 2022, with one exception.

       The district court did not fully address Souare’s argument that his discrimination claim

could be proven with direct evidence.          It held only that, “[a]bsent direct evidence of

discrimination,” it “must employ the burden shifting framework established by the United States

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” But intentional

discrimination can be proved by either direct or circumstantial evidence, and “a plaintiff need only

prove one or the other, not both.” See Hedrick v. W. Rsrv. Care Sys., 355 F.3d 444, 453 (6th Cir.

2004) (quoting Kline v. Tenn. Valley Auth., 128 F.3d 337, 348–49 (6th Cir. 1997)). We address

here the statements that Souare identified on appeal and which he contends constitute direct

evidence of national origin discrimination.

       We review a district court’s grant of summary judgment de novo. Geiger v. Tower Auto.,

579 F.3d 614, 620 (6th Cir. 2009). Summary judgment is proper “if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A material fact is one “that might affect the outcome of the suit,” and

a genuine dispute exists “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). At the summary

judgment stage, “we do not judge credibility or weigh conflicting evidence; instead, we believe

the evidence of the nonmoving party, and draw ‘all justifiable inferences’ in his favor.” Briggs v.

Univ. of Cincinnati, 11 F.4th 498, 507 (6th Cir. 2021) (quoting Anderson, 477 U.S. at 255). Ohio



                                                -2-
No. 22-3141, Laborers Int’l Union et al. v. Kenny/Obayashi, et al.


Revised Code § 4112 claims are subject to the same standards as federal Title VII claims. See

Plumbers & Steamfitters Joint Apprenticeship Comm. v. Ohio C.R. Comm’n, 421 N.E.2d 128, 131

(Ohio 1981).

       The district court summarized the factual background in full and it need not be recounted

here. See Local 894 Laborers’ Int’l Union of N. Am. v. Kenny/Obayashi V, No. 5:19CV2221, 2022

WL 294839, at *1 (N.D. Ohio Jan. 31, 2022). On appeal, Souare points to the following three

statements that he argues the district court should have treated as direct evidence of national origin

discrimination:

           •   Night shift foreman Terry Quinn’s statement: “I don’t give a fuck about
               blacks. It’s my way or the highway.”
           •   A statement by another foreman, identified in the record only as “Curtis”:
               “shit, ain’t no African going to be on this ship.”
           •   An unnamed, bald supervisor’s statement: “this is not an African job.”

       Direct evidence of discrimination is evidence that “does not require a factfinder to draw

any inferences in order to conclude that the challenged employment action was motivated at least

in part by prejudice against members of the protected group.” Johnson v. Kroger Co., 319 F.3d

858, 865 (6th Cir. 2003). The evidence “must establish not only that the plaintiff’s employer was

predisposed to discriminate on the [protected basis], but also that the employer acted on that

predisposition.” Hein v. All Am. Plywood Co., 232 F.3d 482, 488 (6th Cir. 2000). Critically,

“[a]ny discriminatory statements must come from decisionmakers to constitute evidence of

discrimination.” Geiger, 579 F.3d at 620-21. “Generally, discriminatory comments can qualify

as evidence that a particular decision was discriminatory if the speaker was ‘in a position to

influence the alleged decision.’” Griffin v. Finkbeiner, 689 F.3d 584, 595 (6th Cir. 2012) (quoting

Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 355 (6th Cir. 1998)).



                                                 -3-
No. 22-3141, Laborers Int’l Union et al. v. Kenny/Obayashi, et al.


        Souare bears the ultimate burden of proving his discrimination claim, which requires facts

that might support a finding that the individuals who made the alleged statements had decision-

making authority or otherwise influenced Kenny/Obayashi’s decision to terminate Souare. See

Geiger, 579 F.3d at 620-21; Griffin, 689 F.3d at 595. To satisfy that standard, Souare points only

to his claim that the speakers held the titles of “foreman” and “supervisor.” Despite the district

court’s extension of the discovery deadline, Souare took only one deposition, and opposed

summary judgment primarily by citing to written discovery responses that he did not sign.2

Kenny/Obayashi deposed Souare, but Souare never deposed the foremen or supervisor who were

said to have made the statements. Nor does the record contain the supervisor’s name or official

role.

        The only individual that Souare has identified with any kind of decision-making authority

is David Chastka, the person who helped him get hired by Kenny/Obayshi in the first place. But

the record is clear that the bald supervisor who gave Souare his paycheck and told him not to come

back—and who allegedly said, “this is not an African job”—was “not David Chastka.” There is

no evidence or even argument that this supervisor had any decision-making authority over

Souare’s termination. Moreover, Souare testified at his deposition that when he emailed Chastka

following his termination, Chastka responded that “he was not there at that time.” And Souare

agreed that Chastka “didn’t discriminate against [him] or harass [him] in any way.” On this record,

Souare has not sustained his burden.

        To be sure, the statements Souare identifies are racist and xenophobic, and do not belong

in the workplace. But isolated remarks made by non-decisionmakers do not qualify as direct


2
 The written discovery responses were signed only by his attorney, and not Souare himself. See Fed. R. Civ. P.
33(b)(3), (b)(5) (each interrogatory must be answered “fully in writing under oath” and be signed by the “person who
makes the answers”).


                                                        -4-
No. 22-3141, Laborers Int’l Union et al. v. Kenny/Obayashi, et al.


evidence of discrimination. Geiger, 579 F.3d at 620-21; see also Johnson, 319 F.3d at 865. The

district court did not err in finding that the statements were not direct evidence of discrimination,

but appropriately gave the statements due consideration in its circumstantial evidence analysis.

See Ercegovich, 154 F.3d at 356. We therefore AFFIRM the judgment of the district court and

adopt its opinion, with the above addition, as the opinion of this court.




                                                 -5-